Exhibit 10.1

FIRST AMENDMENT

TO THE

TELEFLEX INCORPORATED RETIREMENT INCOME PLAN

Pursuant to Section 9.2 of the Teleflex Incorporated Retirement Income Plan, as
amended and restated effective as of January 1, 2002 (the “Plan”), and as
authorized by Resolutions of the Teleflex Incorporated Financial Benefit Plans
Committee, the Plan is amended, effective as of March 22, 2011, as follows:

1. The following paragraph is added to the end of the preamble entitled
“Background Information”:

“The Plan was amended effective as of March 22, 2011 by the Purchase Agreement
whereby the Sponsor sold its Marine business unit to Marine Acquisition Corp.
(the “Purchase Agreement”). Pursuant to the terms of the Purchase Agreement:
(i) effective as of March 22, 2011, Marine assumed of all of the liabilities
under the Plan with respect to certain participants specified in
Section 5.4(h)(i) of the Purchase Agreement who are current or former employees
of the Marine business unit (“Marine Participants”), (ii) effective as of
March 22, 2011, the Marine Participants ceased to accrue any additional benefit
under the Plan, and (iii) all assets in the Plan attributable to the benefits of
the Marine Participants (whether or not vested) and related liabilities are
required to be transferred to a defined benefit plan established by Marine as
soon as practicable following Marine’s establishment of the defined benefit
plan. Following this transfer, no Marine Participant shall be entitled to a
benefit from, or continue participation in, the Plan.”

2. Appendix A to the Plan is amended effective as of March 22, 2011 to delete
TFX Marine Incorporated as a Participating Employer.

3. Section 3.1 of Appendix E to the Plan is amended by adding the following to
the end thereof:

“Notwithstanding any provision of the Plan to the contrary, no Marine
Participant shall be credited with any Years of Benefit Accrual Service under
the Plan on or after March 22, 2011.”

4. Section (3) of Schedule No. 12A of Appendix E to the Plan is amended by
adding the following to the end thereof:

“No Marine Participant shall accrue any additional benefits under the Plan on or
after March 22, 2011.”

5. All other provisions of the Plan shall remain in full force and effect.



--------------------------------------------------------------------------------

 

TELEFLEX INCORPORATED By:  

     /s/ Douglas R. Carl

Date:                 November 8, 2011

 

2